
	

115 SRES 494 ATS: Congratulating the Hoosiers of Indiana University for winning the 2018 Women’s National Invitation Tournament.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 494
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Donnelly (for himself and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Hoosiers of Indiana University for winning the 2018 Women’s National Invitation
			 Tournament.
	
	
 Whereas, on March 31, 2018, the Indiana University women’s basketball team (referred to in this preamble as the Hoosiers) defeated the Virginia Tech Hokies by a score of 65–57 in the final game of the Women’s National Invitation Tournament (referred to in this preamble as the WNIT) in Bloomington, Indiana;
 Whereas the Hoosiers won their first national postseason championship, and became only the sixth Big Ten school to earn a WNIT championship;
 Whereas the Hoosiers hosted a record 13,007 fans in Simon Skjodt Assembly Hall for the WNIT championship game to mark the largest crowd to watch a Big Ten women’s basketball game this season, the largest crowed in Indiana University women’s basketball history, and the sixth largest crowd in WNIT history;
 Whereas the Hoosiers tied a program-record 23 wins for the second straight season, finishing 23–14 overall and 9–7 in the Big Ten Conference;
 Whereas the Hoosiers have shined under the leadership of Head Coach Teri Moren and have been supported by assistant coaches and staff including—
 (1)Rhet Wierzba; (2)Janese Banks;
 (3)Glenn Box; (4)Liz Honegger;
 (5)Briana Bass; (6)Erin McKinney;
 (7)Eddie Praley; and (8)Ashley Williams;
 Whereas the full roster of the 2017–2018 WNIT championship Hoosier team includes— (1)Tyra Buss;
 (2)Amanda Cahill; (3)Grace Withrow;
 (4)Kym Royster; (5)Brenna Wise;
 (6)Bre Wickware; (7)Bendu Yeaney;
 (8)Keyanna Warthen; (9)Linsey Marchese;
 (10)Jaelynn Penn; (11)Alexis Johnson; and
 (12)Ali Patberg; Whereas senior Tyra Buss was named Women's Basketball Coaches Association All-American Honorable Mention and First Team All-Big Ten, setting 8 school records, including the scoring record for Indiana University with 2,364 points;
 Whereas senior Amanda Cahill was named College Sports Information Directors of America Academic All-American and Second Team All-Big Ten, scoring over 1,800 points and racking up 1,100 rebounds during her college career;
 Whereas freshman Jaelynn Penn became the first Indiana University freshman to be named to the Big Ten All-Freshman Team; and
 Whereas the consistent excellence, both academically and athletically, of the Hoosiers has advanced the sport of women’s basketball and inspired countless generations of young women athletes: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and honors the Indiana University women’s basketball team and its loyal fans on the performance of the team in the 2018 Women’s National Invitation Tournament;
 (2)recognizes and commends the dedication, determination, and commitment to excellence of the players, parents, families, coaches, and managers of the Indiana University women’s basketball team; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)Dr. Michael A. McRobbie, President of Indiana University; (B)Teri Moren, Head Coach of the Indiana University women’s basketball team; and
 (C)Fred Glass, Vice President and Director of Intercollegiate Athletics of Indiana University.  